Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 19 May 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 May 2022 is partially withdrawn.  Claim 4 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 2 and 12-20 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2020 was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The amendment cancels claims directed to non-elected species and correct grammar errors. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 2 and 12-20 are canceled.
Claim 1. A wave plate comprising: a first birefringent substrate including a first main surface and an optical axis in a first direction; a second birefringent substrate disposed over the first birefringent substrate and including a second main surface and an optical axis in a second direction; and a third birefringent substrate disposed over the second birefringent substrate and including a third main surface and an optical axis in a third direction, wherein the first birefringent substrate and the second birefringent substrate are made of the same [[kind of]] birefringent material, the first main surface, the second main surface, and the third main surface are disposed in parallel to one another, the first direction and the second direction are parallel to the first main surface and the second main surface, the first direction and the second direction are orthogonal to each other, and the third direction is orthogonal to the third main surface, and the third direction is orthogonal to the first direction and the second direction.
Claim 3. The wave plate according to Claim 1, wherein incident light [[entering]] that enters the first main surface and is linearly polarized in one direction parallel to the first main surface is emitted from the third birefringent substrate as linearly polarized light in another direction parallel to the first main surface and orthogonal to the one direction. 
Claim 4. The wave plate according to Claim 1, wherein incident light [[entering]]  that enters the third main surface and is linearly polarized in one direction parallel to the third main surface is emitted from the first birefringent substrate as circularly polarized light.
Claim 8. The wave plate according to Claim 6, wherein the birefringent material of the first birefringent substrate and the second birefringent substrate includes the same [[kind of]] birefringent material as that of the third birefringent substrate.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art reference Baek (US 20050213006), now made of record, discloses a first birefringent substrate 145 (Fig. 6) including a first main surface (Fig. 6, the upper horizontally extending surface of element 145) and an optical axis in a first direction (Fig. 7); a second birefringent substrate 142 disposed over the first birefringent substrate (Fig. 6) and including a second main surface (Fig. 6, the upper horizontally extending surface of element 142) and an optical axis in a second direction (Fig. 7); and a third birefringent substrate 152 disposed over the second birefringent substrate (Fig. 6) and including a third main surface (Fig. 6, the upper horizontally extending surface of element 152) and an optical axis in a third direction (Fig. 7); the first main surface, the second main surface, and the third main surface are disposed in parallel to one another (Fig. 6); the first direction and the second direction are orthogonal to each other (Figs. 6, 7). However, Baek does not explicitly disclose that the first birefringent substrate and the second birefringent substrate are made of the same birefringent material, the first direction and the second direction are parallel to the first main surface and the second main surface, and the third direction is orthogonal to the third main surface, and the third direction is orthogonal to the first direction and the second direction.
Also, regarding independent claim 1, prior art reference Takehiko (JP 2009/122508), recited in IDS dated 17 February 2020, discloses a first birefringent substrate 11 (Fig. 3) including a first main surface (Fig. 3, upper horizontally extending surface of element 11) and an optical axis A1 in a first direction (Fig. 3); a second birefringent substrate 12 disposed over the first birefringent substrate (Fig. 3) and including a second main surface (Fig. 3, upper horizontally extending surface of element 12) and an optical axis A3 in a second direction (Fig. 3); and a third birefringent substrate 13 disposed over the second birefringent substrate (Fig. 3) and including a third main surface (Fig. 3, upper horizontally extending surface of element 13) and an optical axis A2 in a third direction (Fig. 3), wherein the first birefringent substrate and the second birefringent substrate are made of the same birefringent material (quartz disclosed in para. 18), the first main surface, the second main surface, and the third main surface are disposed in parallel to one another (Fig. 3), the first direction and the second direction are orthogonal to each other (para. 21), and the third direction is orthogonal to the third main surface, and the third direction is orthogonal to the first direction and the second direction (Fig. 3). However, Takehiko does not explicitly disclose that the first direction and the second direction are parallel to the first main surface and the second main surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871